DETAILED ACTION
This detailed action is in response to the application filed on March 18, 2019, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "92" recited in at least paragraph 49.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim structural features must be shown or the features canceled from the claims:
The sealing ring located between the flange and the open end of the water filter cap as recited in Claim 3;
A first lateral axis, a generally cylindrical portion, and an offset longitudinal axis as recited in Claim 5;
A generally cylindrical portion as recited in Claim 6;
The first and second sealing rings as recited in Claim 7;
The tubular fitting intersecting the first lateral tube as recited in Claim 8;
The tubular fitting is in fluid communication with the first axial flow passage as recited in Claim 10; and,
A flush tank mounted to the tubular fitting with a flush tank valve between as recited in Claim 14.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In Claim 1, the last line, "extends" should be "extending" to be grammatically correct and consistent with the recitation of "intersecting" in the second to last line of the claim; and,
In Claim 7, line 2, "first" should appear before "opening" as recited in Claim 1 from which the claim depends.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 3, recites a second end that joins to an "open" rendering the claim indefinite as the structure claimed.
Claim 1, line 8, recites "a first lateral tube extending outward" yet provides no point of reference from which to measure an outward direction.
Claim 1, lines 8-11, recites "a first lateral tube … intersecting the first axial tube."  The specification discloses that reference character 102 is the "first lateral passage" and that reference character 110 is a "tube containing passage 102" making reference character 110 "a first lateral tube."  Figure 3A shows that first lateral tube 110 does not intersect the first axial tube 104.
Claim 1, line 8, recites "a second lateral tube extending outward" yet provides no point of reference from which to measure an outward direction.
Claim 1, line 15, recites a second opening in the sidewall of the second lateral tube yet does not recite a first opening in the sidewall of the second lateral tube and the specification and drawings do not define two openings in the sidewall of the second lateral tube.
Claim 4 recites cylindrical recesses offset from a longitudinal axis at a closed end of the first and second lateral tubes yet the specification and drawings do not disclose any structure that corresponds to this recitation leaving the claim indefinite as to the claimed structure.  For purposes of examination, the claim will be interpreted as requiring a generally cylindrical first lateral tube.
Claim 5 recites generally cylindrical portion of the first lateral tube with an offset longitudinal axis yet the specification and drawings do not disclose any structure that corresponds to this recitation leaving the claim indefinite as to the claimed structure.  For purposes of examination, the claim will be interpreted as requiring a generally cylindrical first lateral tube.
Claim 8 recites the tubular fitting intersecting the first lateral tube to form a bottom solid tube portion yet the specification and drawings do not disclose any structure that corresponds to this recitation leaving the claim indefinite as to the claimed structure.
Claims 10 and 14 recite the tubular fitting fluidly communicates with the first axial flow passage yet the specification and drawings do not disclose any structure that corresponds to this recitation leaving the claim indefinite as to the claimed structure.  For purposes of examination, the claim will be interpreted as requiring a tubular fitting.
Claim 14 recites the limitation "flange" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites a flush tank mounted to the tubular fitting and having a valve in between and a flush valve in fluid communication with the second fluid cartridge head yet the specification and drawings do not disclose any structure that corresponds to this recitation leaving the claim indefinite as to the claimed structure.  For purposes of examination the limitations will be interpreted as requiring a tubular fitting.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okiyama, Japanese Publication No. JP2011-224495A (hereinafter "Okiyama").
Applicant's claims are directed towards a device.
Regarding Claims 1-6, 9, and 10, Okiyama discloses a connector head for a water filter cartridge having a housing containing a filter material (apparatus 100 has base 30 making up the connector head with filter 40 within body 10, Figs. 1-2), comprising a water filter cap having an open end and an opposed second end joined to the open by a wall (base 30 is shown to have open end at through holes 34 and hollow tubular bolt 33, opposing end mounting unit 36 with wall therebetween, Figs. 1-2; see also 112(b) analysis above), the water filter cap having a longitudinal axis encircled by the open end of the water filter cap (unlabeled axis runs through center of hollow tubular bolt 33, Figs. 1-2); a first axial tube extending along the longitudinal axis (hollow tubular bolt 33 has a tube, Figs. 1-2) and defining a first axial flow passage extending along a portion of the longitudinal axis of the water filter cap (dark arrow through center of hollow tubular bolt 33 defines flow passage, Fig. 1); a first lateral tube extending laterally outward and intersecting the first axial tube (water discharge port 32, Fig. 1; see also 112(b) analysis above), the first lateral tube defining a first lateral tube passage in fluid communication with the first axial flow passage (tube ending at discharge port 32 is shown to be in 
Additional Disclosures Included:  Claim 2: an outwardly extending flange encircling the open end of the water filter cap, the flange having at least one of two opposing sides inclined toward the other side in a direction away from the longitudinal axis (ring package screw portion 37 having inclined opposing sides constitute flange, Fig. 2).  Claim 3: a sealing ring located between the flange and the open end of the water filter cap (gasket 38 provides seal, Figs. 1-2).  Claim 4: wherein the proximal end of at least one of the first and second lateral tubes is closed and has at least one cylindrical recess in that closed end extending along a recess axis which is offset from a longitudinal axis of the at least Claim 5: wherein the first lateral tube extends along a first lateral axis and has a generally cylindrical portion at a proximal end of the first lateral tube, the generally cylindrical portion having an offset longitudinal axis that is parallel to but offset from the first lateral axis (note generally cylindrical shape of first lateral tube 32, Figs. 1-2; see also 112(b) analysis above).  Claim 6: wherein the generally cylindrical portion has an end flange extending radially outward from the offset longitudinal axis (note screw threads on first lateral tube 32 interpreted as flange portion under broadest reasonable interpretation, Figs. 1-2).  Claim 9: wherein the tubular fitting intersects a top portion of the water filter cap, the tubular fitting not being in fluid communication with the first axial flow passage (reversing orientation of drawing places tubular fitting 39a on top, Fig. 2).  Claim 10: wherein the tubular fitting is in fluid communication with the first axial flow passage (screw hole 39a in center of mounting unit 36 is shown to be a tubular shape, with internal threads for mating with screw 39c, which aligns with longitudinal axis as described above, Fig. 1; see also 112(b) analysis above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okiyama, Japanese Publication No. JP2011-224495A (hereinafter "Okiyama") in view of Baird, et al, U.S. Publication No. 2015/0307365 (hereafter "Baird").
Applicant's claims are directed towards a device.
Okiyama discloses the connector head of Claim 1 except  first and second sealing rings each encircling the sidewall of the fist lateral tube and located on opposing sides of the opening so one sealing ring is closer to the first axial tube than the other sealing ring.
Baird also relates to a connector head assembly and discloses a connector head for a water filter cartridge having a housing containing a filter material (Figs. 1-3, 6-7, a filter manifold head 10 is connected to a manifold base 11 with the manifold head 10 having a sidewall 12 (Figs. 11-12) encircling longitudinal axis 14 and connected to end wall 16 to close one end of the manifold head and form a hollow interior with an opening opposite end wall 16 (Paragraph 72 (hereinafter "Pr"), Fig. 1)) further comprising first and second sealing rings each encircling the sidewall of the fist lateral tube and located on opposing sides of the opening so one sealing ring is closer to the first axial tube than the other sealing ring (between the grooves 62a, 64a is a first filter cap fluid channel 66 also formed in the outer surface of the first portion 58 of the filter cap 56 and the first fluid channel 66 encircles at least a substantial portion (over about 70% of the total 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed the invention to combine the sealing rings of Baird with the connector head of Okiyama because, doing so would ensure the lateral tube would have proper protection from leaking after a secondary connection is made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okiyama, Japanese Publication No. JP2011-224495A (hereinafter "Okiyama") in view of Eisberg, et al, U.S. Publication No. 2007/0199878 (hereafter "Eisberg").
Applicant's claims are directed towards a device.
Regarding Claims 11-14, Okiyama discloses a water filter cartridge assembly (Figs. 1-2), comprising a tubular water filter cartridge having opposed first and second ends with a filter media between the first and second ends (cartridge 101 has two ends with filter media 40 between, Figs. 1-2); a first connector head as in Claims 1, 3, and 4 (see 102(a)(1) analysis above), releasably connected to the second end of the water filter cartridge (Figs. 1-2) by a clamp engaging the flange (ring package screw portion 37 having inclined opposing sides constitute flange, Fig. 2), and wherein the tubular fitting is in fluid communication with the first axial flow passage (screw hole 39a in center of mounting unit 36 is shown to be a tubular shape, with internal threads for mating with screw 39c, which aligns with longitudinal axis as described above, Fig. 1; see also 112(b) analysis above); a flush tank mounted to the tubular fitting with a flush tank valve interposed between the flush tank and the first axial flow passage (see 112(b) analysis 
Okiyama does not disclose a second connector head as in Claims 1, 3, and 4 releasably connected to the second end of the water filter cartridge.
Eisberg also relates to a filter cartridge assembly and discloses a second connector head connected to the second end of the filter cartridge the same as the first connector head (ports 23 and 23' present on first and second ends of filter cartridge (Pr23,34), Figs. 1, 7, 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed the invention to combine connector head disclosed by Okiyama with the two filter heads on a single cartridge disclosed by Eisberg because, according to Eisberg, the resulting structure provides better performance, higher recovery, less fouling, requires less cleaning chemicals, allows for greater capacity without increased pressures, take up less real estate, and result in lower capital costs (Pr38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779